          Case 7:19-cv-00147-WLS Document 43 Filed 08/19/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               VALDOSTA DIVISION
CHRISTOPHER ALEXANDER, et al.,                  :
                                                :
        Plaintiffs,                             :
                                                :
v.                                              :       CASE NO.: 7:19-cv-147 (WLS)
                                                :
SOUTHEAST CORRECTIONS, LLC,                     :
                                                :
        Defendant.                              :
                                                :
                                               ORDER
        Plaintiff Christopher Alexander (“Alexander”) and others initiated this action on
September 3, 2019, claiming defendant, Southeast Corrections, a private probation services
provider in Colquitt County, Georgia, violated the Plaintiffs’ rights in various ways as it
supervised and enforced the terms of Plaintiffs’ probationary sentences. (See generally Doc. 1.)
Plaintiffs filed an amended complaint on May 28, 2020 to include Plaintiff John T. Hitt
(“Hitt”) among others. (Doc. 19.) All claims other than Plaintiff Hitt’s and Plaintiff
Alexander’s have been resolved and settled upon successful mediation of the matter on April
27, 2021. (Doc. 39.)
        According to Counsel for the Defendant the reason that Plaintiff Hitt’s and Plaintiff
Alexander’s claims have yet to be resolved is that Plaintiffs Hitt and Alexander ceased
communicating with Plaintiff’s counsel. Defendant states that Plaintiff’s counsel has not been
able to contact Hitt or Alexander in more than a year despite diligent efforts. Id. at 2-3. For
this reason on July 7, 2021, Defendant asked that the Court dismiss Plaintiff Hitt and Plaintiff
Alexander’s claims with prejudice pursuant to Rules 37(d) and 41(b) “for their failure to
respond to discovery, failure to attend a deposition, their failure to prosecute their claims, and
for their failure to comply with the Federal rules of Civil Procedure.” Id., at 5.1




1The Court determined that a motion for sanction under Rule 37 was untimely as discovery closed months
earlier. See Doc. 8 at 2 and Doc. 42.


                                                    1
         Case 7:19-cv-00147-WLS Document 43 Filed 08/19/21 Page 2 of 2




       This Court entered an order on August 4, 2021 ordering Hitt and Alexander to show
cause by responding to the order no later than Monday, August 16, 2021 as to why their claims
should not be dismissed with prejudice for failure to prosecute. (Doc. 42.) Plaintiffs Hitt and
Alexander were warned that failure to timely respond would result in the prompt dismissal of
their claims with prejudice pursuant to Rule 41(b).
       As Plaintiffs Hitt and Alexander have failed to respond to date their claims are
DISMISSED WITH PREJUDICE pursuant to Rule 41(b) for failure to prosecute. The
clerk’s office is DIRECTED to close this case.


       SO ORDERED, this 19th           day of August 2021.

                                           /s/ W. Louis Sands
                                           W. LOUIS SANDS, SR. JUDGE
                                           UNITED STATES DISTRICT COURT




                                              2
